Slidell, C. J.
We do not think the release of the steamer on the bond given in this case, extinguished the plaintiffs privilege upon the steamer, as was held by the District Judge. The privilege springs from the nature of the debt, and not, as in case of attachment, from the seizure.
We think the effect of time, which was running against the plaintiffs’ privilege, was arrested, as to other creditors, only while the boat was in the Sheriffs’ custody, which was but one day. As soon as she went into the owners’ hands, the time began to run again, so far as other creditors were concerned. The opposite doctrine would conflict with the theory of the later decisions, which is, that when the boat is not" in legal custody, the privilege runs out, as against other creditors, in sixty days.
The bond, quoad the provisional seizure, took the place of the boat; and it will be observed that the conditions of the bond taken in this case, pursuant to the statute is, that the defendant shall satisfy such judgment as may bo rendered in the suit. So, there the plaintiff has the protection of the bond.
We therefore conclude, that by the lapse of sixty days between the time when plaintiff furnished a portion of the supplies, and the 23d of March, when the steamer was seized under the plaintiff’s fi. fa., the privilege for a portion of his claim expired, as against other creditors.
In the cases of some other creditors, the time had partially run out before their claims were filed.
It is therefore decreed, that the judgment be amended, by making 0. Blan-eldn as a privileged creditor in the fifth class enumerated in the decree of the District Court, for the sum of §274 44; that the privilege allowed by the decree to Jean Francis and A. P. Lee, be refused, and that they be ranked only as ordinary creditors; that the amount for which Laearetti is allowed a privilege, be reduced'to the sum of §65, and that he be ranked as an ordinary creditor for the residue of the amount adjudged in his favor; that the amount for which Daquin & Go. are allowed a privilege, be reduced to $24 46, and that he be ranked as an ordinary creditor for the residue of the amount adjudged in his favor.
It is further decreed, that the costs of the appeal be paid by the appellees.
Buchanan, J., Ogden, J., and Spoeeord, J., concurring.